The petition in error herein, with case-made attached, was filed in this court on May 21, 1909. No briefs have been filed, and no further appearance has been made by or in behalf of plaintiff in error. We are not advised as to what plaintiff in error relies upon for a reversal of the judgment against him. The state has filed a motion to dismiss the appeal or affirm the judgment for want of prosecution, and plaintiff in error has made no response to said motion. We have examined the record, and no error is apparent. The motion to affirm is sustained. The clerk of this court will issue a mandate to the county court of Beckham county, directing said court to enforce its judgment and sentence herein. *Page 737